Citation Nr: 0606205	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for postoperative residuals of leiomyosarcoma of the 
left trapezius with degenerative changes in the left 
acromioclavicular (AC) joint.

2.  Entitlement to an initial rating in excess of 10 percent 
for denervation of the left upper trapezius muscle.

3.  Entitlement to an initial rating in excess of 10 percent 
for painful scar of the left trapezius muscle.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes in the cervical spine at C5-C6.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denying 
entitlement to an increased rating in excess of 10 percent 
for postoperative residuals of leiomyosarcoma of the left 
trapezius. 

In a September 2003 rating decision, the RO recharacterized 
the postoperative residuals of leiomyosarcoma of the 
veteran's left trapezius as postoperative residuals of 
leiomyosarcoma of the left trapezius with degenerative 
changes in the left AC joint, assigning a 30 percent rating, 
and granted service connection for painful scar of the left 
trapezius muscle, degenerative changes in the cervical spine 
at C5-C6, and denervation of the left upper trapezius muscle, 
assigning separate, initial 10 percent ratings, effective 
from November 7, 2000.

Earlier, the veteran requested both RO and Travel Board 
hearings.  But, in March 2003, when the veteran arrived for 
his RO hearing, he opted for a Decision Review Officer (DRO) 
conference and it was agreed that a VA examination would be 
ordered.  Later, in a VA Form 21-4138 dated November 19, 
2003, the veteran cancelled his Travel Board hearing.  In 
light of the above, the veteran's requests for personal 
hearings are deemed withdrawn.  See 38 C.F.R. § 20.704 
(2005).

In April 2004, the case was remanded for additional 
development; it is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Postoperative residuals of leiomyosarcoma of the left 
trapezius with degenerative changes in the left AC joint of 
the left (dominant) shoulder approximate moderately severe, 
but not severe, damage to Muscle Group I; and left shoulder 
range of motion is not limited to 25 degrees from the side.

3.  Denervation of the left upper trapezius muscle is not 
manifested by severe incomplete paralysis of that muscle.

4.  The scar of the left trapezius muscle is painful and does 
not exceed 77 square centimeters in area.

5.  The veteran's cervical spine disability is manifested by 
mild degenerative joint disease and moderate limitation in 
range of motion of the cervical spine but it is not 
manifested by unfavorable or favorable ankylosis of either 
the cervical or the entire spine, or severe limitation in 
range of motion of the cervical spine, and forward flexion 
ranged between 30 and 45 degrees and the combined range of 
motion of the cervical spine was greater than 170 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of leiomyosarcoma of the left 
trapezius with degenerative changes in the left AC joint 
(dominant) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.55, 4.56, 4.71a, Diagnostic Code 5201 (2005); 
4.73, Diagnostic Code 5301 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for denervation of the left upper trapezius muscle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §4.124a, Diagnostic Code 
8211 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for painful scar of the left trapezius muscle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.118, 
Diagnostic Code 7804 (2002); 4.118, Diagnostic Code 7804 
(2005).

4.  The criteria for an initial 20 percent rating for 
degenerative changes in the cervical spine at C5-C6 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5290 (2003); Diagnostic Codes 5237, 5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claims.    The appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  The veteran cancelled his Travel Board 
hearing.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  In 
compliance with the VCAA and the Board's April 2004 remand, 
collectively, in May 2003 and January 2005 VCAA 1etters, VA 
informed the veteran of what he needed to show for 
entitlement to higher ratings, asked the appellant to sign 
release of information forms and/or submit any additional 
medical evidence or lay evidence to support his claims, and 
informed him of what VA had done or would do.  In a September 
2002 statement of the case and in supplemental statements of 
the case dated in September 2003 and August 2005, and their 
cover letters, VA informed the appellant of what was needed 
to establish higher ratings and he was given additional 
chances to supply any pertinent information.  Moreover, the 
veteran was examined in December 2000, March 2003 and 
February 2005.  In August 2005, VA readjudicated the issues 
on appeal and issued a supplemental statement of the case.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2004 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to his claims.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  Under these 
circumstances, the Board finds that the service and VA 
medical records, VA treatment records, VA examination 
reports, rating actions, an April 2004 Board remand, and lay 
statements, are adequate for determining whether the criteria 
for higher ratings have been met.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed soon after the 
enactment of the VCAA and prior to the revisions to the 
regulations implementing the VCAA.  The United States Court 
of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini that, in such cases as here, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Although the VCAA 
letters failed to notify the appellant of the evidence 
required to substantiate his claims before the initial AOJ 
rating decision, the reasons and bases of the statement of 
the case and supplemental statements of the case and the 
various duty to assist and VCAA letters specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to higher ratings.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The appellant contends, in essence, that his service-
connected postoperative residuals of leiomyosarcoma of the 
left trapezius with degenerative changes in the left 
acromioclavicular (AC) joint of his left shoulder and his 
cervical spine disabilities are more severe than the assigned 
disability ratings suggest.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Because part of the present appeal arises from an 
initial rating decision, which established service connection 
for denervation of the left upper trapezius muscle, 
degenerative changes in the cervical spine at C5-C6, and a 
painful scar of the left trapezius muscle and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).



Left Shoulder

Under the current version of the rating criteria, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(2005).

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high-velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  38 C.F.R. § 4.56(d)(4) (2005).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements. At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).

Under the current criteria for 38 C.F.R. § 4.73, Diagnostic 
Code 5301 pertains to Muscle Group I.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2005).  Muscle Group I functions in the 
upward rotation of scapula: elevation of arm above shoulder 
level.  It includes the extrinsic muscles of the shoulder 
girdle: (1) trapezius; (2) levator scapulae; and (3) serratus 
magnus.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity.  
A severe injury will be rated as 40 percent disabling if 
involving the dominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2005).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2005).

The Board observes that the record has established that the 
veteran's dominant (major) extremity is on the left as he is 
left handed.

Upon a review of the evidence, the Board finds that the 
veteran's left shoulder disability with involvement of Muscle 
Group I is not sufficient to meet the criteria of "severe."  
The veteran's left shoulder postoperative residuals do not 
involve a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The 
objective findings do not show the presence of extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups.  X-ray films do not 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation does not show moderate or extensive loss 
of deep fascia or of muscle substance.  Soft or flabby 
muscles are not in the wounded area.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements do not show positive evidence of severe impairment 
of function.  Instead the preponderance of the evidence more 
nearly approximates a moderately severe muscle disability.  

In December 1970, the veteran was hospitalized by VA with a 
history of a mass in his left shoulder for about four months, 
which was found to be leiomyosarcoma and a wide excision was 
done followed by a primary split-thickness skin graft.  He 
was discharged on the nineteenth postoperative day.  The 
veteran has been followed by VA since that time with no 
evidence of recurrence.  

At a February 1973 VA examination, the veteran complained of 
occasional mild pain in the shoulder primarily when he slept 
on his left side.  On examination, his left abductors were 
significantly weaker than the right in abduction and mildly 
weaker in flexion.  His extension and rotation (internal and 
external) were essentially normal.  A neurovascular 
examination of the left upper extremity was essentially 
normal.  The operative site measured about 11 centimeters by 
5 centimeters and was well healed with a cosmetically 
acceptable split-thickness skin graft.  There was mild 
concavity due to the absence of the second trapezius muscle 
and apparently a segment of the supraspinatus; however, there 
was considerable supraspinatus muscle remaining.  There was 
anesthesia over the center section of the graft.  The 
impression was that the veteran had had a leiomyosarcoma in 
his left trapezius without evidence of recurrence.  The 
examiner noted that the veteran had moderate weakness of his 
trapezius and deltoid and possibly of the supraspinatus; but 
generally he functioned quite well. 

In April 1999, the veteran was admitted to a VA hospital for 
treatment of substance abuse.  At that time, no backache, 
joint pain, or stiffness was noted.  Neurologically, cranial 
nerves II-XII were intact.  On examination, reflexes, 
sensation and motor tests were normal.  Discharge diagnoses 
included arthritis of the left shoulder.

At a December 2000 VA examination, the veteran complained of 
a tingling pain at the base of his neck but he did not take 
medications for it but took "drugs" mostly.  He stated that 
he could not hold a job because of a "drug" problem.  On 
examination, there was a scar along the left trapezius muscle 
area from the posterior aspect of the neck to the left 
shoulder area approximately 17 centimeters in height.  The 
skin was shiny but there was no tenderness and it had healed 
with moderate to severe hyperpigmentation.  At the distal 
portion, the scar was enlarged in a rounded area 
approximately 6 centimeters by 6.5 centimeters with mild to 
moderate depression.  Palpitation of that area did not 
trigger any obvious pain.  His left hand squeezed up to 6 PSI 
and his right hand squeezed up to 9 PSI.  There was a 
depressed trapezius on the left in comparison with the 
rounded muscular trapezius on the right side.  There was also 
a mild droop of the left shoulder in the sitting position on 
comparison to the right.  The deltoid area of the left showed 
no definite changes in comparison with the right.  The mid 
arm circumference on the left was 28 centimeters and on right 
was 27 centimeters.  The left shoulder had a forward 
elevation of 120 degrees and abduction to 110 degrees with 
mild to moderate pain described as a tingling pain at the 
proximal part of the scar at the left side of the posterior 
aspect of the neck.  Range of motion for the right shoulder 
was equivalent except it was without pain at the end of the 
range of motion.  Palpitation of the proximal part of the 
scar at the left side of the neck triggered some discomfort 
to mild pain described as a tingling and stiffness going down 
to the upper part of the thoracic spine area.  There was mild 
hyperesthesia of pinprick sensation by filament test in the 
proximal part of the scar and mild to moderate hypoesthesia 
where the scar enlarged at the distal end around the scar and 
anesthesia and hypoesthesia mixed inside of the enlarged 
scar.  The veteran could bend his head down about 50 degrees 
without pain at the end of the range of motion and 40 degrees 
backwards with a feeling like drawing up at the left side of 
his neck.  He bent laterally to 30 degrees to the left with a 
stretching feeling of the scar area of the proximal end and 
to 30 degrees to the right without pain.  The veteran could 
rotate his head to 25 to 30 degrees on each side with a 
feeling of "tightening up" the muscle in the proximal end 
of the scar.  The diagnosis was status post leiomyosarcoma 
removal from the left trapezius and status post skin graft in 
that area.

At a March 2003 VA examination, the contour of the left 
shoulder was abnormal compared to the right.  The scar had 
deep underlying soft tissue damage.  There was adherence to 
the underlying tissue and the texture of the skin was 
irregular, hypertrophic, and the scar was depressed.  There 
was no inflammation or edema or keloid formation.  The color 
of the scar was hyperpigmented when compared with the normal 
areas of the skin.  There was inflexibility of the skin in 
the area of the scar, but no induration.  Range of motion for 
both shoulders showed: flexion to 180 degrees and extension 
to 30 degrees, bilaterally.  External and internal rotation 
was only to 70 degrees on the left.  Flexion and extension of 
the elbow joints, bilaterally was normal and pronation and 
supination of the forearm was normal, bilaterally.  Pulses 
were intact in both upper extremities.  On sensory 
examination, the veteran stated that pinprick and light touch 
were diminished over the entire left upper extremity as 
compared to the right in he stated that he had anesthesia in 
the area of the scar.  Nerve conduction tests of the left 
upper extremity were normal, but electromyography (EMG) 
studies suggested denervation of this small upper portion of 
the trapezius muscle.  X-rays of the left shoulder showed 
minimal degenerative changes at the left AC joint.  The 
impression was history of surgical resection of 
leiomyosarcoma from the left trapezius area in 1970 with 
pain, tenderness in the scar, limitation of function in the 
left shoulder AC joint, and subjective complaints of numbness 
in the left upper extremity.  The EMG/nerve conduction tests 
indicate denervation in the upper part of the trapezius 
muscle.  There is degenerative disease in the AC joint of the 
left shoulder and lower cervical spine.   

VA treatment records from January 2002 to June 2005 show 
treatment for left shoulder pain and notation of extensive 
scar tissue formation and tenderness, in January 2002 and 
June 2003; an acute exacerbation of left shoulder pain, in 
December 2004; left cervical/trapezius myofascial pain, left 
bicipital tenderness and left rotator cuff dysfunction, in 
June 2005. 

At a February 2005 VA examination, the veteran complained of 
left sided neck pain in shoulder with some reduction in left 
shoulder motion.  The veteran denied any weakness or 
numbness.  He indicated that he had taken different anti-
inflammatories without much relief.  He described a dull, 
constant pain, and so severe that sometimes he had to come to 
emergency room.  He indicated that his neck and shoulder pain 
seemed to be worsening.  He denied any difficulties with 
balance, coordination or fine motor activity.  On examination 
of his neck, the veteran has some tenderness to palpitation 
is lower cervical and upper thoracic spine.  No significant 
spinal muscle atrophy or spasm was noted.  The veteran had 
full range of motion of forward flexion and extension of his 
cervical spine.  He was able to rotate to the right and left 
approximately 80 degrees and to laterally bend to 
approximately 30 degrees.  Extremes of motion in all 
directions caused pain in his lower cervical spine and left 
trapezoidal shoulder region.  With regard to his shoulder he 
was able to abduct actively to about 80 degrees and to 
passively of to about 140 degrees.  He could forward flex to 
about 100 degrees and the examiner was able to forward flex 
the veteran to about 160 degrees.  The veteran was able to 
externally rotate to 80 degrees and to internally rotate to 
roughly L1.  The veteran had pain and weakness and testing 
his supraspinatus.  He had approximately 4 out of 5 strength 
which gave way to pain.  On testing of his infraspinatus, he 
had about 4+ out of 5 which gave way to pain.  He was 
nontender to palpitation of his clavicle and AC joint and had 
a negative cross arm abduction test.  Manual motor testing in 
both upper extremities was 5/5 strength for his biceps, 
triceps, wrist flexors, extensors, and inner osteous muscles.  
The veteran had normal sensation to palpitation to light 
touch throughout all dermatomes in both upper extremities.  
X-rays of the left shoulder showed normal glenohumeral 
articulation as well as normal appearing AC joint without 
significant degenerative changes, no bony destructive or 
lytic lesions noted.  X-rays of his cervical spine showed 
loss of disc height and degenerative sclerosis and spurring 
at C5-C6 level with overall normal bony alignment.  The 
impression included neck pain as likely as not related to 
non-specific age-related changes and degenerative arthritis 
in the cervical spine.  The examiner added that the veterans 
left shoulder pain was likely as not related to his 
postsurgical changes and scarring due to his resection of his 
left shoulder.  With regard to DeLuca provisions, the veteran 
had limited motion and pain with motion of the cervical spine 
and the left shoulder region and it was conceivable that pain 
could limit function particularly with heavy lifting and 
repetitive motion.

The above evidence more nearly approximates a moderately 
severe muscle injury because it reflects a hospitalization 
for a prolonged period of treatment after surgery for the 
surgical wound (19 days).  The veteran has shown some 
complaint of cardinal signs and symptoms of muscle disability 
such as atrophy of disuse, some pain on movement, some 
weakened movement characterized by 4 out of 5 strength.  
There was a mild droop of the left shoulder in the sitting 
position in comparison to the right noted on examination in 
December 2000.  Thus, tests of strength or endurance compared 
with the sound side do not show positive evidence of severe 
impairment of function.  The objective findings indicate that 
the second left trapezius and a segment of the supraspinatus 
muscles were removed.  On examination in March 2003, the 
contour of the left shoulder was abnormal compared to the 
right and the scar had deep underlying soft tissue damage.  
But there is no clinical evidence of loss of deep fascia, or 
normal firm resistance of muscles in the left shoulder region 
compared to the sound side.  There is no evidence of an 
inability to keep up with work requirements due to the left 
shoulder disability.  Thus, the evidence does not show more 
than moderately severe damage to Muscle Group I.

As to a rating under the limitation of shoulder motion, 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side warrants a 40 percent rating for a 
major (dominant) joint; motion limited to midway between side 
and shoulder level warrants a 30 percent for a major 
(dominant) joint; and motion limited to shoulder level is 
rated as 20 percent disabling.  C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).

The Board finds that the medical evidence shows that the 
veteran's service-connected residuals of a left shoulder 
resection are manifested by pain but no more than motion 
limited to midway between side and shoulder level.  The 
veteran does have some limitation of shoulder motion, but 
motion is not limited to 25 degrees from the side.  The 
current 30 percent rating contemplates such functional 
limitation, and there is no medical evidence to show that 
pain, flare-ups of pain, weakness, fatigue, or any other 
symptom results in any additional functional limitation to a 
degree that would support a rating in excess of 30 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The Board notes that the 10 percent rating previously 
assigned under 38 C.F.R. § 4.73, Diagnostic Code 5322, for 
postoperative residuals of the left shoulder, Muscle Group 
XXII, is protected and cannot be reduced or severed 
(cancelled or removed), since it has consistently been in 
effect for more than 20 years.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).

The Board also finds that separate evaluations are not 
warranted based on muscle injury and limitation of motion.  
Diagnostic Code 5301 contemplates limitation of motion 
resulting from damage to Muscle Group I.  That muscle group 
affects the functioning of the upper arm, specifically, 
elevation of the arm above the shoulder.  Thus, to compensate 
the veteran both based on limitation caused by muscle and by 
joint impairment would clearly violate the rule against 
pyramiding.  Since 38 C.F.R. §§ 4.56 and 4.73 include 
consideration of the factors enumerated in 38 C.F.R. §§ 4.40, 
4.45, no further evaluation is warranted on those bases.  See 
38 C.F.R. § 4.14.  

As to the veteran's sensory loss, as noted at the time of 
examination in 2000, the RO has rated it under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8211, for paralysis of 
the eleventh cranial nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8211 (2005).  Complete paralysis of the eleventh cranial 
nerve, which is rated as 30 percent disabling, contemplates 
loss of motor function of the sternomastoid and trapezius 
muscles.  Disability ratings of 10 percent and 20 percent are 
assignable for moderate incomplete paralysis, and severe 
incomplete paralysis, respectively.  Id.

At the December 2000 VA examination, palpitation of the 
proximal part of the scar at the left side of the neck 
triggered some discomfort to mild pain described as a 
tingling in stiffness going down to the upper part of the 
thoracic spine area.  There was mild hyperesthesia of 
pinprick sensation by filament test in the proximal part of 
the scar and mild to moderate hypoesthesia mixed inside of 
the enlarged scar.   On sensory examination in March 2003, 
the veteran stated that pinprick and light touch were 
diminished over the entire left upper extremity as compared 
to the right in he stated that he had anesthesia in the area 
of the scar.  Although nerve conduction tests of the left 
upper extremity were normal, EMG results suggested 
denervation of this small upper portion of the trapezius 
muscle.  In February 2005, the veteran had normal sensation 
to palpitation to light touch throughout all dermatomes in 
both upper extremities.  Such findings barely warrant a 10 
percent rating for moderate incomplete paralysis.  Thus, the 
preponderance of the evidence is against a higher rating for 
severe incomplete paralysis under Diagnostic Code 8211. 

Painful Scar

The Board notes that the tissue loss and functional and 
neurological  impairment caused by the veteran's 
postoperative residuals of leiomyosarcoma of the left 
trapezius have been amply rated under the provisions of 38 
C.F.R. § 4.56, Diagnostic Code 5301 for Muscle Group I, and 
38 C.F.R. § 4.124a, Diagnostic Code 8211 (2005).  A rating to 
encompass symptomatology due to tender scars has been given 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 provided for a maximum 10 percent rating for 
superficial scars, poorly nourished, with repeated 
ulceration; and Diagnostic Code 7804 provided for a maximum 
10 percent rating for superficial scars, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).

During the pendency of the appeal, the criteria for rating 
skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 
Fed. Reg. 58,448-49 (Sept. 16, 2002)).  Under the current 
rating criteria, a maximum 10 percent rating is warranted 
either for superficial, unstable scars, under Diagnostic Code 
7803, or for superficial scars, which are painful on 
examination, under Diagnostic Code 7804.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  

Here, the preponderance of the evidence shows that a 10 
percent rating under Diagnostic Code 7804 is warranted for 
painful scarring.  The evidence is against a 20 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7801 for deep 
scar or limitation of motion, other than head, face, or neck, 
as the depth and limitation of motion have already been rated 
under Diagnostic Code 5301 and the affected area does not 
exceed 77 centimeters in area.  The February 2005 VA examiner 
described the scar as 17 centimeters by 4.5 centimeters for a 
total area of 66.5 square centimeters.  He noted that there 
was tenderness on palpation.  Both the surgical scar 
depression retraction area (measured 36 square centimeters) 
and the donor skin graft site scar (measured 22 square 
centimeters) were stable.  The surgical site scar was 
slightly tender to deep palpation and affected the underlying 
tissue, but the donor site scar was superficial with no 
ulcerations or tenderness.  Similarly, at the December 2000 
examination, palpitation of the proximal part of the scar at 
the left side of the neck triggered some discomfort to mild 
pain described as a tingling and stiffness going down to the 
upper part of the thoracic spine area.  At the March 2003 
examination, the scar was about 17.6 centimeters in length, 6 
centimeters are its widest aspect, and about 0.9 centimeters 
at the narrowest aspect.  The veteran complained of 
subjective tenderness along the medial adherence to the 
underlying tissue.  There was no inflammation or edema or 
keloid formation.  Based on the above, the Board concludes 
that the preponderance of the evidence is against higher 
ratings for the residuals of the left shoulder resection, 
denervation of the left trapezius muscle, and a painful 
surgical scar over the entire period under consideration.  
See Fenderson, supra.  As the preponderance of the evidence 
is against the veteran's claims for higher evaluations, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
veteran's claimed for higher evaluations must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cervical Spine

The Board observes that the criteria relating to spinal 
disorders were amended during the pendency of this appeal and 
the most favorable one must be applied.  See  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a); 69 
Fed. Reg. 32,449 (June 10, 2004); see also VAOPGCPREC 3-2000.  
 
Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) for rating limitation of motion 
of the cervical spine, a maximum 30 percent rating was 
warranted when severe; a 20 percent rating was warranted when 
moderate; and a 10 percent rating when mild.  Regarding the 
current Diagnostic Codes 5237 for cervical strain and 5242 
for degenerative arthritis of the spine under the revised 
spine rating criteria effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  Forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Normal forward flexion of the cervical 
spine in zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

Reviewing the evidence of record, under the revised spinal 
disorder rating criteria delineated in Diagnostic Codes 5237 
and 5242 effective in September 2003, the veteran has not 
shown, at any time during the pendency of this appeal, to 
have favorable or unfavorable ankylosis of either the 
cervical or the entire spine, that is, ankylosis resulting 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching, to warrant either a 40, 50 or 
100 percent rating.  In both December 2000 and March 2003, 
the veteran was found to have mild degenerative disc disease 
of the cervical spine and range of motion was: forward and 
lateral flexion to 30 degrees; extension to 25 degrees and 
lateral rotation to 45 degrees.  These findings are 
consistent with moderate limitation of motion and warrant a 
20 percent rating under both the former and current rating 
criteria.  Even though the range of motion findings at the 
February 2005 examination are more consistent with slight 
limitation of motion under both rating criteria and would not 
meet the schedular criteria for more than a 10 percent 
rating, the Board concludes that with consideration of 
painful motion under DeLuca, the preponderance of the 
evidence warrants a 20 percent rating over the entire period 
under consideration but no more.  See Fenderson, supra.  It 
is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating during the pendency of this appeal.  This is 
so because the veteran's range of motion never approximated 
severe limitation of motion, forward flexion was never less 
than 30 degrees and the combined range of motion was never 
less than 215 degrees.   Consequently, the Board finds that 
the preponderance of the evidence warrants a 20 percent 
rating and no more for the veteran's cervical spine 
disability.

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected left shoulder, cervical spine, or scars alone, or 
together, have resulted either in frequent hospitalizations 
or caused marked interference in his employment.  The 2000 VA 
examiner noted that the veteran was unemployed due to 
substance abuse problems. The current schedular ratings amply 
compensate the veteran for his disability due to the 
veteran's postoperative residuals of leiomyosarcoma of the 
left trapezius  and his cervical spine disability.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 30 percent for postoperative 
residuals of leiomyosarcoma of the left trapezius with 
degenerative changes in the left acromioclavicular (AC) joint 
is denied.

An initial rating in excess of 10 percent for denervation of 
the left upper trapezius muscle is denied.

An initial rating in excess of 10 percent for painful scar of 
the left trapezius muscle is denied.

An initial rating of 20 percent for degenerative changes in 
the cervical spine at C5-C6 is granted, subject to the laws 
and regulations governing payment of monetary benefits.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


